DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to Application Number 16/622,617 filed on 13 December 2019. In a preliminary amendment filed on 13 December 2019, claims 1-14 were canceled and claims 15-28 were added.  Claims 15-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "a physical reality" in lines 3, 5, 9, and 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "a display" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "a transceiver" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation “the owner” in line 4 and again in line 5. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 16-27 and independent claim 28 are also rejected according to the same rationale based on their relationship with claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dialameh et al. (U.S. Patent Publication 2017/069227) in view of Chao et al. (WO 2017/072616).

Regarding claim 15, Dialameh disclosed a wireless communication system for medical assistance comprising:
a first mobile device (see Dialameh Fig. 6 #610: mobile device) at a first location (see Dialameh Fig. 6 #635 remote location), the first mobile device comprising a first optical input (see Dialameh [0100]: mobile sensing device, e.g. smart phone or other types of portable devices, includes a camera and other types of sensors, e.g. bar code readers, RFID readers, etc.) for obtaining optical input from a physical reality (see Dialameh [0100]: mobile device acquires data from sensors, e.g. optical sensors, about the immediate environment and prepares the data for transport over network 615 to augmented reality engine 660), a display (see Dialameh [0100]: mobile device is a smartphone, which includes a display), and a transceiver (see Dialameh [0100]: mobile device is a smartphone which includes a transceiver);
a second (see Dialameh [0113]: shared augmented reality (AR) panorama is presented to both the sighted assistant’s device ([0014]: presenting the AR panorama to the sighted assistant via an interface on a desktop or mobile device) and the visually impaired person’s device #610) mobile device at a second location (see Dialameh Fig. 6 #660 AR engine is in communication with mobile device #610, #660 AR engine includes #650 assistant interface | [0114]: presenting the AR panorama to the sighted assistant via an interface on a mobile device to provide remote assistance to the the second mobile device comprising a second optical input (see Dialameh Fig. 6 #624 panorama, object, feature database, #626 object registration module | [0100]: mobile device, e.g. smart phone or other types of portable devices, includes a camera and other types of sensors, e.g. bar code readers, RFID readers, etc.) for obtaining optical input from a physical reality (see Dialameh [0100]: mobile device acquires data from sensors, e.g. optical sensors, about the immediate environment and prepares the data for transport over network 615 to augmented reality engine 660), a display (see Dialameh [0100]: mobile device is a smartphone, which includes a display | Fig. 7 #750 assistant interface | [0114]: presenting the AR panorama on the sighted assistant’s device), and a transceiver (see Dialameh #622 AR device interface | [0100]: mobile device is a smartphone which includes a transceiver);
a two-directional transmitting system implemented on both the first and second mobile devices (see Dialameh Fig. 6 #615 network with two-way communication between mobile device #610 and AR engine #660 (includes #650 assistant interface, which according to [0114]: the assistant interface is presented on a mobile device remote to the visually impaired person’s mobile device #610)), wherein the two-dimensional transmitting system is configured to receive at least one layer of first optical input (see Dialameh Fig. 6 #610 mobile device’s #635 current field of view is #635 remote environment) relating to a physical reality from the first mobile device and is configured to transmit the at least one layer of first optical input to the second mobile device (see Dialameh [0100]: mobile device acquires data from sensors, e.g. optical sensors, about the immediate environment and prepares the and is configured to receive at least one layer of second optical input (see Dialameh Fig. 7 #752 AR objects, #761 tags about objects) relating to a physical reality from the second mobile device (see Dialameh [0118]: the sighted assistant interacts with AR panorama and navigates separately from the visually impaired person, e.g. walking ahead of the visually impaired person | [0119]: determining which AR objects #752 are within and outside of the field of view and are likely to be more temporally relevant | [0120]: presenting additional information related to AR objects #752, e.g. metadata, names, locations, updates, etc. | [0121]: auto-populate AR panorama with AR objects #752 and their attributes, e.g. distances between objects | [0122]: human sighted assistant is able to manually manage the AR objects #752, e.g. add, filter, etc., and send commands about the AR objects #752 to the visually impaired person’s device #610) and is configured to transmit the at least one layer of second optical input to the first mobile device (see Dialameh [0122]: human sighted assistant is able to manually manage the AR objects #752, e.g. add, filter, etc., and send commands about the AR objects #752 to the visually impaired person’s device #610 | [0126]: sharing the AR objects and AR panorama with multiple users | [0113]: shared AR panorama);
wherein the first mobile device is configured to display the at least one layer of second optical input of the second mobile device superimposed over the first optical input for forming augmented reality (see Dialameh Fig. 7: displaying AR panorama including AR object tag #761 displayed over AR panorama #770 | [0118]: the sighted assistant interacts with AR panorama and navigates separately from the visually impaired person, e.g. walking ahead of the visually impaired person | [0121]: auto-
wherein the second mobile device is configured to display the at least one layer of first optical input of the first mobile device subimposed under the second optical input for forming augmented reality (see Dialameh [0122]: human sighted assistant is able to manually manage the AR objects #752, e.g. add, filter, etc., and send commands about the AR objects #752 to the visually impaired person’s device #610 | [0126]: sharing the AR objects and AR panorama with multiple users | [0113]: shared AR panorama), and
wherein the superimposed displayed inputs on the first mobile device is equal to (see the additional explanations are provided in the obviousness statement and combination with Chao below) the subimposed displayed inputs on the second mobile device (see Dialameh [0113]: shared AR panorama | [0126]: sharing the AR objects and AR panorama with multiple users).

Dialameh did not explicitly disclose the superimposed inputs on the first device “is equal to” the subimposed inputs displayed on the second device. 
As explained above, Dialameh explained that both the visually impaired person’s device (i.e. first device) and the sighted assistant’s device (i.e. second device) are mobile devices, e.g. smartphones, that the AR panorama is shared among multiple devices, that the interface for the sighted assistant includes overlaying the AR object tags (i.e. layer of second optical input) in the AR panorama created using optical sensor data of the visually impaired user’s environment (i.e. layer of first optical input). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a shared panorama with inserted tags (i.e. AR display including first and second optical layers) would also be presented on the first device. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a shared AR panorama would be equal on the devices with which it is shared.  
However, in a related art, Chao disclosed a first mobile device (which can be a smartphone (see Chao Fig. 1 #22) or AR glasses (see Chao Fig. 1 #36)) communicating with a remote assistance workstation, i.e. a second device, about the live view of a scene, i.e. first optical layer, captured by the first responder’s AR glasses 36 (see Chao [0061]). The remote assistance workstation views and manipulates the received scene information on a GUI (see Chao [0057]) in order to add (see Chao [0069]), remove (see Chao [0069]), move (see Chao [0071]) visual data in the received visual scene, and also provide medical (e.g. [0074]: CPR, AED placement, triage, etc.) instructions via overlay outlines (see Chao [0072]). The remote assistance workstation sends additional, i.e. second optical layer, scene-related information (e.g. [0070]: highlights, [0073]: combined image annotations, [0077]: GPS location, medical records) that is displayed with the live scene on both on the AR glasses as well as the remote assistant’s GUI (see Chao [0061]).  Fig. 5 illustrates the combined image and corresponding annotation view as displayed in the AR glasses (see Chao [0078]).  Moving content displayed at the remote assistant also moves the same content at the AR glasses (see Chao [0075]), i.e. the displayed AR on both devices are equal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dialameh and Chao to further clarify that the shared AR content is the same on both devices. In a medical emergency situation, ensuring that the assistant and the person requesting help are both viewing the same content would improve the victim’s chances of survival (see Chao [0008]).

Regarding claim 28, the claim contains the limitations, substantially as claimed, as described in claim 15 above.  Dialameh-Chao further disclosed a method of using a wireless communication system comprising training and providing real-time medical assistance with a wireless communication system of claim 15 (see Chao [0008]: providing real-time medical assistance).  The motivation to combine Dialameh and Chao is the same as that provided in claim 1 above.

Regarding claim 16, Dialameh-Chao disclosed the wireless communication system according to claim 15, further comprising a tracking system for recording of instructions and actions performed (see Dialameh [0036]: tracking actions performed).



Regarding claim 17, Dialameh-Chao disclosed the wireless communication system according to claim 15, wherein the first optical input is provided by a first camera (see Dialameh [0043]: device includes camera | [0100]: mobile device is a smart phone and includes a camera).

Regarding claim 18, Dialameh-Chao disclosed the wireless communication system according to claim 15, wherein the second optical input is provided by at least one of a second camera, a graphical input, a video input, a touch screen, a mouse, a touch pad, a stylus, a controller, or a database (see Dialameh [0122]: adding AR object, i.e. second optical input, by using a mouse).

Regarding claim 19, Dialameh-Chao disclosed the wireless communication system according to claim 15, wherein the first mobile device and second mobile device are configured to display further optical input (see Dialameh Fig. 7: AR panorama including displayed optical inputs | [0122]: adding AR objects to AR panorama and including the added AR objects in the displayed AR panorama).

Regarding claim 20, Dialameh-Chao disclosed the wireless communication system according to claim 15, wherein optical input is further provided by a touch screen, a mouse pad, and graphics (see Dialameh [0100]: smart phone | [0122]: mouse pointer | Fig. 7: GUI providing graphical input).

Regarding claim 21, Dialameh-Chao disclosed the wireless communication system according to claim 15, comprising at least a third mobile device comprising an optical input and a wireless transceiver, wherein the two-directional transmitting system is implemented on the third mobile device (see Dialameh [0126]: shared among multiple users).

Regarding claim 22, Dialameh-Chao disclosed the wireless communication system according to claim 15, wherein at least one location is a remote location (see Dialameh Fig. 6 #610 mobile device’s #630 current field of view is #635 remote environment | Also, the location of a system component would only be limiting if there is a clearly defined spatial relationship between the system components, e.g. a rigid connection between these devices, which does not appear to be the case for mobile devices).

Regarding claim 23, Dialameh-Chao disclosed the wireless communication system according to claim 15, further comprising a digitally or physically accessible reference document, the reference document comprising in view of medical actions instructions for preparation thereof, instructions for triaging, instructions for diagnosing, instructions for performing measurements, instructions for carrying out, instructions for logging data, instructions for after care, a database, and an overview of contents (see Chao Fig. 4, Fig. 5: providing medical reference documents).  The motivation to combine Dialameh and Chao is the same as that presented in claim 1 above.

Regarding claim 25, Dialameh-Chao disclosed the wireless communication system according to claim 15, further comprising at least one of an identity checker, credentials checker, a unique session identifier, a data-logging system, and a sensor, selected from a medical sensor for ECG, blood pressure, for vital parameters, blood and urine analysis, and blood oxygen level (see Dialameh [0100]: biosensors).

Regarding claim 26, Dialameh-Chao disclosed the wireless communication system according to claim 15, further comprising a switch for activating or deactivating superimposed display on one or both of the first and second mobile devices (A switch is an obvious GUI element | see Chao [0069]: adding/removing superimposed content).  The motivation to combine Dialameh and Chao is the same as that presented in claim 1 above.

Regarding claim 27, Dialameh-Chao disclosed the wireless communication system according to claim 15, wherein the second mobile device is configured to retrieve input from a database (see Dialameh [0103]: receiving sensor data from a database | [0104]: receiving ambient sensor data from a database).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dialameh-Chao as applied to claim 15 above, and further in view of Jordan et al. (U.S. Patent Publication 2015/077502).

Regarding claim 24, Dialameh-Chao disclosed the wireless communication system according to claim 15, but did not explicitly disclose “further comprising a coordinator configured to establish contact between the first mobile device and the second mobile device, wherein the coordinator is configured to select the second mobile device based on at least one of availability, distance, language capabilities of the owner, specific medical expertise of the owner, time zone, and stability of the transmitting system”.  However in a related telemedicine art, Jordan disclosed a nurse using an Apple iPhone ® to request cardiac consult for a patient and the system then connecting the nurse with an appropriate doctor, e.g. on call, nearest location, patient’s doctor, etc. (see Jordan [0095]).  The selection of the appropriate doctor is determined intelligently by the RPI telepresence system (see Jordan [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dialameh-Chao and Jordan to further describe a system for coordinating contact between two devices based on availability or location. Including Jordan’s teachings would enable providing services that are not locally available, thereby increasing the types of services that are able to be provided (see Jordan [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        15 February 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452